No. 99-40749
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40749
                         Summary Calendar



WILLIE RAY WILSON,

                                           Plaintiff-Appellant,

versus

BUBBA PIPER, Deputy Sheriff; LEE SELF,
Deputy Sheriff; BILLY NELSON, JR.,
Deputy Sheriff; JACK MAYNARD, Jail
Administrator; BILLY NELSON, SR., Deputy
Sheriff,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 9:97-CV-69
                       --------------------
                            May 22, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Willie Ray Wilson, Texas prisoner # 742181, appeals the

district court's summary-judgment dismissal of his 28 U.S.C.

§ 1983 complaint charging that officials of the Polk County

Sheriff Department violated his civil rights by using excessive

force against him on December 11, 1994.     Wilson filed his

complaint no earlier than January 16, 1997.     The district court

granted summary judgment to defendants on the basis that the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40749
                                  -2-

complaint was time-barred.

     We review the grant of summary judgment de novo, applying

the same standard as that used by the district court.     Melton v.

Teachers Ins. & Annuity Ass’n of America, 114 F.3d 557, 559 (5th

Cir. 1997).   In Texas, the applicable personal injury limitations

period is two years.   Ali v. Higgs, 892 F.2d 438, 439 (5th Cir.

1990).   Thus, Wilson's complaint was time-barred as of December

11, 1996.   A complaint filed by Wilson in February 1996 did not

toll the limitations period because it was dismissed for want of

prosecution; Wilson received notice of the dismissal in

sufficient time to re-file it before December 11, 1996.    See

Lambert v. United States, 44 F.3d 296, 298 (5th Cir. 1995).

     AFFIRMED.